Citation Nr: 1618175	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 11, 2012.  


REPRESENTATION

The Veteran is represented by:  James M. McElfresh II, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from December 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part denied an increase rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

During the pendency of that appeal, the Veteran filed a separate claim for TDIU in April 2011, which was denied in a December 2012 rating decision.  The Veteran did not appeal the denial of entitlement to TDIU; therefore, the December 2012 rating decision became a final decision.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  After the December 2012 final denial of TDIU, but during the pendency of the appeal for an increased rating for PTSD, the Veteran asserted that the PTSD prevents him from maintaining substantial gainful employment.  Pursuant to Rice, the Board finds that a new claim for TDIU has been raised subsequent to the December 2012 final denial of TDIU, and, accordingly, in the June 2014 decision, the Board revived the issue of entitlement TDIU for the period from December 11, 2012 (the date the previous denial became final).  

The June 2014 Board decision additionally granted an increased rating of 70 percent for the service-connected PTSD, which was a full grant of all benefits sought on appeal regarding the PTSD rating issue; therefore, the only issue remaining on appeal is entitlement to TDIU for the period from December 11, 2012.  

In November 2013, the Veteran testified at a Board Videoconference hearing in Salt Lake City, Utah, before the undersigned Veterans Law Judge, sitting in Washington, DC.  The transcript of the hearing has been associated with the Veteran's claims file.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

TDIU from December 11, 2012

In December 2015, the Veteran filed a claim for service connection for ischemic heart disease, which is currently being adjudicated by the RO.  A grant of service connection for ischemic heart disease could change the outcome of the TDIU claim, as such grant of service connection for ischemic heart disease would allow for consideration of additional limitations on employment caused by the ischemic heart disease; therefore, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the claim for service connection for ischemic heart disease.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For these reasons, consideration of the TDIU issue will be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris at 183 (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).  

Furthermore, in the June 2014 decision, the Board remanded the issue of entitlement to TDIU for additional information from the Veteran about his employment history.  During the November 2013 Board hearing, the Veteran testified he has not worked since January 2009 (see Board hearing transcript at 6); however, when later asked how many jobs he has had, the Veteran testified he had five jobs that year, including at "Piro Cap," which seems to indicate the Veteran worked several jobs in 2013.  See Board hearing transcript at 8.  Furthermore, while the Veteran submitted two previous TDIU claims that included employment history, neither claim had listed "Piro Cap" as an employer.  See April 2011 VA Form 
21-8940; July 2010 VA Form 21-8940.  For this reason, the Board remanded the claim for additional notice to the Veteran regarding the appropriate TDIU claim form and requirements to establish entitlement to TDIU.  

In June 2014, the RO issued a letter to the Veteran, which included an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran did not submit this form, or otherwise inform VA of the information required to establish entitlement to TDIU, namely, the Veteran's prior work history, including specific dates of employment, previous employers, and amounts of income.  While VA has a duty to assist the development of the claim, courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  For these reasons, the Board finds that additional information from the Veteran is needed to adjudicate the issue of TDIU, such that failure to respond may result in a denial of TDIU.  See 38 C.F.R. §§ 3.158, 3.159 (2015). 

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Contact the Veteran in regards to the claim for TDIU and provide a VA Form 21-8940, and allow an appropriate amount of time for response.  The Veteran should be informed that he should provide evidence of past employers and give specific dates of employment, including the month, day, and year, as well as income from each employment.  The Veteran is advised that a failure to respond may result in a denial of benefits sought as it may preclude receipt of potentially favorable evidence that shows unemployability.  

2.  Adjudicate the issue of service connection for ischemic heart disease.  

3.  After the issue of service connection for ischemic heart disease is resolved or prepared for appellate consideration, readjudicate the issue of TDIU.  If the benefits sought on appeal remain denied, provide the Veteran and the representative a supplemental statement of the case, and allow an appropriate amount of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




